Citation Nr: 0636994	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-41 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical services provided on July 3-5, 2004.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Boise, Idaho which denied reimbursement for the veteran's 
unauthorized private medical services.

FINDING OF FACT

1.  The veteran received medical care from the Magic Valley 
Regional Medical Center (RMC) in Twin Falls, Idaho on July 3-
5, 2004.  

2.  At the time of the 2004 treatment in question, service 
connection was in effect for multiple disabilities, including 
hypertensive vascular disease.

3.  The private medical care provided on July 3-5, 2004, was 
for a service connected disability, the treatment provided 
was emergent, and a VA facility was not feasibly available 
for care.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on July 3-5, 2004, have been met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, any additional discussion of the VCAA is 
unwarranted.

Pertinent law and regulations

Reimbursement of unauthorized medical expenses

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

Analysis

The record reflects that on July 3, 2004, the veteran was 
seen at Cassia RMC in Burley, Idaho with a two hour history 
of substernal, left precordial chest pain with associated 
dyspnea and diaphoresis.  On initial evaluation, there were 
no clear echocardiogram changes.  However, the veteran's 
initial set of cardiac enzymes were positive.  He was 
diagnosed with acute coronary syndrome and transferred by 
medivac ("Life Flighted") to Magic Valley RMC for urgent 
evaluation and primary intervention.  The veteran was 
urgently taken to the cardiac catheterization laboratory, 
where cardiac catheterization demonstrated occlusion of the 
posterior descending branch of the large right coronary 
artery, and 60% stenosis was also identified at the mid-
circumflex.  Primary angioplasty was undertaken to the total 
occlusion and a stent was placed without difficulty.  The 
veteran had an excellent result and was admitted to the 
Intensive Care Unit.  He was discharged on July 5, 2004 with 
a diagnosis of acute coronary syndrome.  

At the time of the veteran's admission, service connection 
was in effect for multiple disabilities, including 
hypertensive vascular disease.

A review of the February 2005 decision on appeal indicates 
that the Boise VAMC apparently conceded that the July 2004 
treatment was rendered in a medical emergency and in 
connection with a service-connected disability (presumably, 
the veteran's service-connected hypertension vascular 
disease).  It held, however, that the claim must be denied 
because VA or other Federal facilities were feasibly 
available.  

Upon review, the Board concludes that the veteran's condition 
was sufficient, in the eyes of a prudent layperson, to 
require immediate medical attention, and that VA medical 
facilities were not feasibly available, due to the distances 
involved.  The Board notes that VA has already approved 
payment to Cassia RMC, but has denied payment for his 
treatment at Magic Valley RMC, including the cost of his 
medivac transfer.  From a reading of the record it is clear 
to the Board that medical personnel at Cassia RMC were the 
ones who determined that the severity of the veteran's 
condition required that he be transferred by medivac to Magic 
Valley RMC for continued emergent treatment.  [The Board 
notes the use of the terms "urgent evaluation" and 
"primary intervention" in the Magic Valley RMC discharge 
summary.']  The points out that a simple search on the 
Internet website MapQuest confirms that Magic Valley RMC (46 
miles) is much closer to Cassia RMC than the Boise VAMC (160 
miles).  The Board is aware that a staff physician at the 
Boise VAMC (Dr. H.E.) concluded that VA facilities were 
available; however, consideration must also be given to the 
judgment of the medical personnel at Cassia RMC who felt that 
the veteran's condition required that he be transferred by 
medivac to Magic Valley RMC for proper medical care.  

Therefore, resolving reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's private 
treatment at Magic Valley RMC, including the cost to medivac 
him there, was both reasonable and prudent.  38 U.S.C.A. § 
5107 (West 2002).  Although the ultimate diagnosis of acute 
coronary syndrome is not, per se, an emergency or life-
threatening condition, a reasonable and prudent person (the 
standard here) would certainly think that immediate medical 
attention is needed when experiencing chest pain, dyspnea and 
diaphoresis.  In addition, given the circumstances, the Board 
doubts that the veteran was in any position to question the 
decision of the medical personnel at Cassia RMC that his 
condition required a medivac transfer to Magic Valley RMC.  
The veteran stated that he regularly receives treatment at 
the VA medical facility in Salt Lake City, Utah (186 miles 
from the Cassia RMC).  Therefore, the Board has no doubt that 
he would have also done so in this instance had he felt that 
such an option was available.  In short, the Board concludes 
that the criteria for reimbursement of unauthorized medical 
expenses associated with private medical services on July 3-
5, 2004 have been met.  Accordingly, the benefit sought on 
appeal is granted.


ORDER

The veteran's claim for reimbursement of unauthorized medical 
expenses associated with private medical services on July 3-
5, 2004 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


